Citation Nr: 1421037	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida South Georgia Veterans Healthcare System  


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred for hospitalization from June 22, 2010 to July 3, 2010 at the Orange Park Medical Center.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2010 determination by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (VHS) in Gainesville, Florida, which denied the Veteran's claim for reimbursement or payment for unauthorized medical services rendered from June 22, 2010 to July 3, 2010 at the Orange Park Medical Center.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran received medical care from June 22, 2010 to July 3, 2010 at the Orange Park Medical Center for a nonservice-connected cellulitis.     

2.  From June 22, 2010 to July 3, 2010, a VA medical facility was feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred from June 22, 2010 to July 3, 2010 at the Orange Park Medical Center have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.100-17.1002 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter dated in April 2011 notified the Veteran of the information necessary to substantiate the claim at issue.  He was informed of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was informed of the provisions of 38 U.S.C.A. § 1725 and the criteria that needed to be met in order for the claim to be granted.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All records pertaining to the treatment at issue have been obtained.  A VA clinician reviewed the claim in April 2011 and the clinician provided an opinion as to whether VA facilities were feasibly available for the time period in question.   

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  


Legal Criteria

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the veteran has to satisfy all of the following conditions:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;   

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;  

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;  

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;  

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.  

Again, the criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

The Board notes that 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  However, the change in law is not applicable to the current appeal and addresses certain circumstances where a veteran had third-party insurance that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Analysis

The criteria for payment or reimbursement of unauthorized medical expenses incurred from June 22, 2010 to July 3, 2010 at the Orange Park Medical Center for a nonservice-connected allergic reaction have not been met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.    

Review of the record shows that at the time of the Veteran's medical treatment from June 22, 2010 to July 3, 2010 at the Orange Park Medical Center, service connection was not in effect for any disabilities.  At the time of the treatment, the Veteran was enrolled in the VA healthcare system and had received care within 24 months of June 2010.  See the VA treatment records dated in June 2010.  

However, the Board finds that the weight of the evidence demonstrates that from June 22, 2010 to July 3, 2010, during the time period the Veteran received treatment at Orange Park Medical Center, a VA medical facility was feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.

Review of the record shows that on June 20, 2010, the Veteran was admitted to the emergency room at Orange Park Medical Center for treatment of an allergic reaction to medications.  The records indicate that the Veteran was a walk-in.  It was noted that the Veteran had a very bad swollen eye and facial swelling to the lips and nose.  The Veteran reported that he had hives all over his body.  It was noted that according to the Veteran, he was started on a new medication on that day.  The impression was allergic reaction.  The Veteran was instructed to follow-up with his doctor the next day and to return to the emergency department if he was not better.  The Veteran was discharged on the same day in good condition.  

Review of the record shows that on June 22, 2010, the Veteran sought treatment at the emergency room at Orange Park Medical Center for treatment of a skin rash.  It was noted that he arrived by private vehicle with his spouse.  The records indicate that the Veteran reported that the rash started that day and was still present.  The Veteran described the rash as painful and burning, not itchy.  The rash had been generalized and was located on the scrotum.  It was noted that no cause had been identified.  The Veteran reported that he had seen Dr. Gaiten that day for evaluation of his scrotum; he indicated that he woke up and his scrotum was swollen and he thought an insect may have bitten him but he was not sure.  It was also noted that the Veteran had a generalized rash from an allergic reaction that he had two days ago and he had been recently seen at this facility two days ago.  The Veteran underwent examination and was admitted on that date.  The impression in pertinent part was cellulitis, scrotal, possible early Fournier's disease.  The Veteran had signs of sepsis and necrotic tissue of the scrotum and he underwent debridement.  The pre-operative and postoperative diagnosis was Fournier gangrene, status post scrotal debridement.  The Veteran did well after the procedure and the wound was healing nicely.  The Veteran was discharged on July 3, 2010.  

On August 2010 and March 2011, VHS denied the claim for reimbursement of medical expenses incurred from June 22, 2010 to July 3, 2010 at Orange Park Medical Center because VA determined that during the time period of treatment, VA medical facilities there were feasibly available and an attempt to use them beforehand would have been reasonable.  See the VHS determinations and medical reviews dated in July 2010, August 2010, March 2011, and April 2011.  

The Veteran has addressed VHS's determination that VA medical facilities were feasibly available for the time period in question.  In a March 2011 statement, the Veteran stated that he had sought treatment at a VA medical facility in May 11, 2010 and he had been turned away and so in June 2010, he went to the emergency room at the Orange Park Medical Center for treatment.  The Board points out that the Veteran does not assert and the evidence of record does not show that the Veteran sought treatment or made an attempt to seek treatment at a VA medical facility on June 22, 2010.  There is no evidence showing that the Veteran sought treatment at a VA facility on that date.  The evidence shows that the Veteran arrived at the Orange Park Medical Center emergency room by private vehicle with his spouse.  The record further shows that on that date, he first saw his private physician who referred him to the emergency room.  The Veteran does not provide any explanation as to why he did not attempt to use a VA facility or why it was not reasonable to use a VA facility on June 22, 2010.  

The Veteran asserts that he had been turned away from a VA facility in May 2010 and this was the reason why he did not seek treatment at VA on June 22.  However, the evidence of record shows that the Veteran had received treatment at a VA facility on June 2, 2010, after the occasion that the Veteran contends he was turned away.  Further, there is no evidence showing that the Veteran would have been turned away from a VA medical facility on June 22.  The evidence of record does not establish that an attempt to use a VA facility on June 22, 2010 would not have been considered reasonable by a prudent layperson.  As noted above, on June 22, the Veteran had sought treatment from his private physician prior to going to the emergency room.  He was brought to the emergency room by private vehicle.  The Board finds that an attempt to use a VA medical facility on that date would have been reasonable.

With regard to the remaining criteria under 38 U.S.C.A. § 1725, the Board finds that the Veteran received treatment at Orange Park Medical Center from June 22 to July 3, 2010 for a condition that was such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and the emergency services were provided in a hospital emergency department.  At the time of treatment at Orange Park Medical Center, the Veteran was enrolled in the VA health care system and received VA health care within the 24-month period preceding the unauthorized treatment, as indicated by VA treatment records.  The Veteran is financially liable to Orange Park Medical Center for the treatment rendered on June 22, 2010 to July 3, 2010.  He has not identified any coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment.  He had no other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider for the treatment.  Finally, the Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.

Because the evidence of record shows that the medical care received from June 22 to July 3, 2010 was feasibly available at the VA Medical Center and an attempt to use a VA medical facility beforehand would have been reasonable, the criteria for payment or reimbursement for unauthorized medical treatment furnished from June 22, 2010 to July 3, 2010 at Orange Park Medical Center under 38 U.S.C.A. § 1725 are not met.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred treatment at Orange Park Medical Center from June 22 to July 3, 2010 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


